Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 1 of 16 PageID #: 20588




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


                                     )
  FINJAN, INC., a Delaware Corporation
                                     )
                                     )
                   Plaintiff,        )
                                     )
        v.                           )             C.A. No. _____________
                                     )
  TRUSTWAVE HOLDINGS, INC., a        )             DEMAND FOR JURY TRIAL
  Delaware Corporation and SINGAPORE )
  TELECOMMUNICATIONS LIMITED, a )
  Singapore Corporation,             )
                                     )
                   Defendants.       )

                    COMPLAINT FOR PATENT INFRINGEMENT

         1.      Plaintiff Finjan, Inc. (“Finjan”), by and through its undersigned counsel,

  files this Complaint for Patent Infringement and Jury Demand against Trustwave

  Holdings, Inc. (“Trustwave”) and its parent entity, Singapore Telecommunications

  Limited (“Singtel”) (collectively, “Defendants”), and alleges as follows:

                                NATURE OF THE ACTION

         1.      This is a civil action for patent infringement arising under the patent laws

  of the United States, 35 U.S.C. § 100 et seq.

         2.      Singtel and Trustwave have infringed literally or under the doctrine of

  equivalents, and continue to infringe, have contributed to, and continue to contribute to

  the infringement of, and have induced, and continue to induce the infringement of U.S.

  Patent No. 8,141,154 (“the ’154 Patent”) at least by making, using, selling, offering for

  sale and/or importing into the United States cybersecurity products and services that

  infringe one or more claims of the ’154 Patent. A true and correct copy of the ’154

  Patent is attached as Exhibit A.

         3.      Finjan is the legal owner by assignment of the ’154 Patent, which was

  duly and legally issued by the United States Patent and Trademark Office (“USPTO”).


                                                   1
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 2 of 16 PageID #: 20589




  Finjan seeks monetary damages and injunctive relief to address ongoing and willful

  infringement by Defendants of the ’154 Patent.

                                          PARTIES

         4.      Finjan is a Delaware corporation with a principal place of business at 2000

  University Avenue, Suite 600, East Palo Alto, California 94303.

         5.      Upon information and belief, Defendant Trustwave Holdings, Inc., is a

  Delaware corporation with a principal place of business at 70 W. Madison St., Suite 600,

  Chicago, Illinois 60602.

         6.      Upon information and belief, Defendant Singapore Telecommunications

  Limited is a corporation existing under the laws of Singapore with a principal place of

  business at 31 Exeter Road, Comcentre, Singapore, 239732, Singapore.
                               JURISDICTION AND VENUE

         7.      This is a civil action for patent action arising under the Patent Act, 35

  U.S.C. § 100 et seq. This Court has subject matter jurisdiction over this controversy

  pursuant to 28 U.S.C. §§ 1331 and 1338.

         8.      This Court has personal jurisdiction over Defendants. This Court has

  personal jurisdiction over Trustwave because it is incorporated in the State of Delaware.

         9.      This Court also has personal jurisdiction over Singtel because it has

  established minimum contacts with the State of Delaware, and the exercise of personal

  jurisdiction over Singtel would not offend traditional notions of fair play and substantial

  justice. Singtel has integrated its cybersecurity capabilities, technologies, and resources

  under the Trustwave brand, a wholly owned Delaware subsidiary that sells the products at

  issue in this litigation, including in this District. For example, Trustwave’s December 4,

  2018 News Release states: “Singtel … has pooled the cybersecurity capabilities,

  technologies and resources of Singtel, Optus, Trustwave and NCS into a single global

  corporate identity operating under the Trustwave brand.” See Exhibit B

  (https://www.trustwave.com/en-us/company/newsroom/news/singtel-integrates-global-


                                                   2
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 3 of 16 PageID #: 20590




  cybersecurity-capabilities-under-trustwave-to-create-an-industry-powerhouse/).

          10.    Further, this Court also has personal jurisdiction over Singtel because it

  has purposefully availed itself of the privilege of conducting business activities in the

  State of Delaware through a number of subsidiaries besides Trustwave, including, but not

  limited to, Singtel USA, Inc. (registered agent at Corporation Trust Center, 1209 Orange

  Street, Wilmington, Delaware 19801), Singtel Enterprise Security (US), Inc. (registered

  agent at 251 Little Falls Drive, Wilmington, Delaware 19808), Singtel Communications

  LLC (registered agent at 108 West 13th Street, Wilmington, Delaware 19801), Singtel

  Innov8 Ventures LLC (registered agent at Corporation Trust Center, 1209 Orange Street,

  Wilmington, Delaware 19801), Singtel Mobile Marketing, Inc. (registered agent at 251

  Little Falls Drive, Wilmington, Delaware 19808), Amobee Inc. (registered agent at 850

  New Burton Road Suite 201), Lucid Media Networks, Inc. (registered agent at

  Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801), and

  Pixable Inc. (registered agent at Corporation Trust Center, 1209 Orange Street,

  Wilmington, Delaware 19801). Singtel places its products into the stream of U.S.

  commerce through its subsidiaries (including Trustwave, a wholly owned Delaware

  subsidiary) that are incorporated in this District, including the products at issue in this

  case.

          11.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)-(c) and

  1400(b).

                                  FINJAN’S INVENTIONS

          12.    Finjan was founded in 1997 as a wholly owned subsidiary of Finjan

  Software Ltd., an Israeli corporation. In 1998, Finjan moved its headquarters to San Jose,

  California. Finjan was, and has been recognized as, a pioneer in developing proactive

  security technologies capable of detecting previously unknown and emerging

  cybersecurity threats, recognized today under the umbrella term “malware.” These

  technologies protect, among other things, networks and endpoints by identifying


                                                     3
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 4 of 16 PageID #: 20591




  suspicious patterns and behaviors of content delivered over the Internet. Finjan has been

  granted numerous patents covering inventions in the United States and around the world

  resulting directly from Finjan’s more than decades-long research and development

  efforts, supported by a dozen inventors and more than US $65 million in R&D

  investments.

         13.     Finjan built and sold software, including application program interfaces

  (APIs) and appliances for network security, using these patented technologies. These

  products and related customers continue to be supported by Finjan’s licensing partners.

  At its height, Finjan employed nearly 150 employees around the world building and

  selling security products and operating the Malicious Code Research Center, through

  which it frequently published research regarding network security and current threats on

  the Internet. Finjan’s pioneering approach to cybersecurity drew equity investments from

  two major software and technology companies—the first in 2005 followed by the second

  in 2006. Finjan has generated millions of dollars in product sales and related services and

  support revenues. Additionally, Finjan has generated more than US $350 million in

  revenue from over 25 patent licenses covering Finjan’s patented inventions to date.

         14.     In 2015, Finjan formed Finjan Mobile, Inc. (“Finjan Mobile”) to focus on

  cybersecurity in the mobile space. Finjan Mobile’s first product, released in June 2015,

  was the Finjan Mobile Secure Browser. Featuring Finjan’s patented inventions,

  including those from the ’154 Patent, the Finjan Mobile Secure Browser is a simple-to-

  use, secure browser that protects users from potentially malicious Uniform Research

  Locators (URLs).

         15.     In October 2016, Finjan Mobile released the next version of its product—

  namely, the Gen3 VitalSecurity™ Browser. Finjan Mobile’s Gen3 VitalSecurity™

  Browser offered complete browser functionality while guarding users’ privacy by not

  collecting any personal data. It also provided detailed analyses of virus and malware

  threats aggregated from more than 60 top virus companies. It also featured biometric and


                                                  4
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 5 of 16 PageID #: 20592




  passcode security to further protect the users’ experience. Finjan Mobile continued to

  update its VitalSecurity™ Browser product, releasing, for example, Gen 3.5 in April

  2017, Gen 3.7 in June 2017, and Gen 4.0 in September 2017. Each upgrade to Finjan

  Mobile’s VitalSecurity™ Browser product continued to embody Finjan’s patented

  inventions, including the ’154 Patent.

          16.     In addition to developing secure browser products, Finjan Mobile has also

  developed and released Virtual Private Network (“VPN”) products. Finjan Mobile’s first

  VPN product was incorporated into the VitalSecurity™ Gen 4.0 Secure Mobile Browser

  (also known as VitalSecurity™ VPN), which was the first fully functional browser with

  an integrated VPN for use on mobile platforms. In September 2018, Finjan Mobile

  released InvinciBull™, a stand-alone VPN mobile app that keeps global consumer data

  safe by encrypting all Internet traffic when using public Wi-Fi, such as in a coffee shop, a

  hotel, or an airport.
       IMPACT OF FINJAN’S TECHNOLOGY ON TRUSTWAVE’S SUCCESS

          17.     One of the many companies that recognized the value of Finjan’s products

  and technology was M86 Security, Inc. (“M86 Security”). In 2009, M86 Security entered

  into an agreement with Finjan whereby M86 Security would share revenues generated

  through the use of Finjan’s technology, along with a nonexclusive license to practice

  certain Finjan patents (“Licensed Patents”) to offer products and services. The Licensed

  Patents do not include the ’154 Patent. Through this agreement, M86 Security continued

  Finjan’s success through the use of the Licensed Patents in the cybersecurity

  marketplace.

          18.     Trustwave struggled to compete in the increasingly crowded cybersecurity

  marketplace. In 2010, Trustwave posted US $4.6 million in losses despite recording US

  $115 million in revenues and had to abandon its plans for an Initial Public Offering

  (IPO). See Exhibit C

  (https://www.chicagobusiness.com/article/20110811/NEWS01/110819976/trustwave-


                                                   5
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 6 of 16 PageID #: 20593




  postpones-ipo).

          19.    In 2012, Trustwave acquired M86 Security. See Exhibit D

  (https://www.trustwave.com/en-us/company/newsroom/news/trustwave-completes-

  acquisition-of-m86-security/). With the acquisition, Trustwave gained access to M86

  Security’s valuable limited license to practice the Licensed Patents to offer products and

  services, including “Web and email security products,” “[a]dvanced malware detection

  technology,” and “[b]roader threat intelligence and security research,” and gaining access

  to “M86 Security’s more than 25,000 customers with 26 million users.” See Exhibit E

  (https://www.trustwave.com/en-us/company/newsroom/news/trustwave-to-acquire-m86-
  security/).

          20.    Recognizing the important role of Finjan’s patents to Trustwave’s post-

  acquisition success, in 2012, Trustwave and Finjan voluntarily amended the 2009 M86

  Security-Finjan license agreement, resulting in an Amended and Restated Patent License

  Agreement (“Limited License Agreement”). The Limited License Agreement does not

  include the ’154 Patent.

          21.    The acquisition of M86 Security’s products and services that practice

  Finjan’s Licensed Patents catapulted Trustwave’s presence in the cybersecurity

  marketplace. Upon information and belief, Trustwave’s revenues in 2010 were US $115

  million. See Exhibit C. Within two years of the 2012 Limited License Agreement,

  Trustwave’s revenue nearly doubled to US $216 million in 2014. See Exhibit F

  (https://www.reuters.com/article/us-singtel-m-a-trustwave/singtel-buying-u-s-cyber-

  security-firm-trustwave-for-810-million-idUSKBN0MY2C820150408).

         SINGTEL’S ACQUISITION AND INTEGRATION OF TRUSTWAVE

          22.    The cybersecurity industry began to recognize Trustwave’s success

  following its acquisition of M86 Security’s products and services that practice Finjan’s

  Licensed Patents. On or about August 31, 2015, Singtel purchased Trustwave for more

  than US $810 million (nearly four times Trustwave’s 2014 revenues) in order to enter the


                                                   6
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 7 of 16 PageID #: 20594




  cybersecurity and, upon information and belief, Internet-of-Things (“IoT”) markets on a

  global basis. See Exhibit F. Singtel’s purchase included the Limited License

  Agreement.

         23.     In fact, Trustwave’s products and services were so successful that Singtel

  decided in or about 2018 to integrate all of its cybersecurity products and services under

  the brand name “Trustwave,” recognizing the value of the Trustwave brand and Finjan’s

  patented inventions. See Exhibit B (“Singtel today announced that it has pooled the

  cybersecurity capabilities, technologies and resources of Singtel, Trustwave and NCS

  into a single global corporate identity operating under the Trustwave brand.”). Today,

  Trustwave operates as “the global cybersecurity arm of Singtel.” Id. Thus, Trustwave

  and Singtel have realized and enjoyed the value of Finjan’s Licensed Patents.
                          FINJAN’S U.S. PATENT NO. 8,141,154

         24.     On March 20, 2012, the USPTO issued to David Gruzman and Yuval Ben-

  Itzhak U.S. Patent No. 8,141,154, titled “SYSTEM AND METHOD FOR INSPECTING

  DYNAMICALLY GENERATED EXECUTABLE CODE.” See Exhibit A.

         25.     All rights, title, and interest in the ’154 Patent have been assigned to

  Finjan, who is the sole owner of the ’154 Patent. Finjan has been the sole owner of the

  ’154 Patent since its issuance. The ’154 Patent has been posted on Finjan’s website since

  as early as December 1, 2013.

         26.     The ’154 Patent is generally directed towards a gateway computer

  protecting a client computer, such as a laptop, from dynamically generated malicious

  content. One of the ways this is accomplished is by using a content processor to process

  a first function and invoke a second function if a security computer indicates that it is safe

  to invoke the second function. The ’154 Patent discloses and specifically claims

  inventive concepts that represent significant improvements over conventional network

  security technology that was available at the time of filing of the ’154 Patent and are

  more than just generic software components performing conventional activities.


                                                    7
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 8 of 16 PageID #: 20595




         27.     The ’154 Patent has successfully withstood multiple invalidity challenges

  over a number of years. To date, Finjan has successfully defended against seven petitions

  for Inter Partes Review (“IPR”) filed before the USPTO’s Patent Trial and Appeal Board

  (“PTAB”) challenging various claims of the ’154 Patent. Of those seven IPR petitions,

  four had all challenged claims upheld by the PTAB, and in some cases, by the Federal

  Circuit (IPR2015-01979, IPR2016-00151, IPR2016-01071, IPR2016-00919); two were

  denied institution (IPR2015-01547 and IPR2019-00031); and one was terminated due to

  settlement prior to institution (IPR2016-00937).

         28.     The ’154 Patent has also withstood validity challenges in another District

  Court. See e.g., Finjan, Inc. v. Sophos Inc., Case No. 14-cv-1197-WHO, ECF No. 407

  (N.D. Cal. Oct. 31, 2016) (finding claim 1 of the ’154 Patent not invalid and directly

  infringed).

         29.     The ’154 Patent is also being litigated before the Honorable Maryellen

  Noreika. Judge Noreika recently issued a Claim Construction Order construing certain

  terms of the ’154 Patent. Finjan, Inc. v. Rapid7, Inc. et al., Case No. 18-cv-1519-MN,

  ECF No. 123 (D. Del. Feb. 5, 2020).
                         ACTS GIVING RISE TO THIS ACTION

         30.     As detailed below, Singtel and Trustwave have infringed literally or under

  the doctrine of equivalents, and continue to infringe, have contributed to, and continue to

  contribute to the infringement of, and have induced, and continue to induce the

  infringement of the ’154 Patent at least by making, using, selling, offering for sale, and/or

  importing into the United States cybersecurity products and services that infringe one or

  more claims of the ’154 Patent. Defendants’ cybersecurity products and services sold

  under the Trustwave brand include, but are not limited to, Trustwave Secure Web

  Gateway and Trustwave Secure Email Gateway (“Accused Products”). Discovery may

  reveal additional Singtel or Trustwave products and services that practice the ’154 Patent,

  and Finjan hereby reserves the right to assert its patent infringement claims against such


                                                     8
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 9 of 16 PageID #: 20596




  Singtel or Trustwave products and services.

           31.     Singtel and Trustwave received additional actual notice of the ’154 Patent

  on or around November 1, 2015. On November 1, 2015, Finjan provided Trustwave a

  list of Finjan’s patents for potential further licensing, which specifically identified the

  ’154 Patent, as well as the Trustwave products that practiced such patents. Despite

  having knowledge that their products and services infringed unlicensed Finjan patents,

  Singtel and Trustwave have ignored, among others, Finjan’s ’154 Patent rights since that

  time.

           32.     On or around December 13, 2019, Finjan again communicated to

  Trustwave and Singtel that their products and services infringed and continue to infringe

  Finjan’s ’154 Patent. In a letter dated December 23, 2019, Finjan enclosed a proof chart

  setting forth in reasonable detail how the Accused Products infringed the ‘154 Patent. To

  date, neither Singtel nor Trustwave has responded to Finjan’s letters or emails

  substantively.
          COUNT I: DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,141,154

           33.     Finjan re-alleges and incorporates by reference the allegations of the

  preceding paragraphs of this Complaint as if fully set forth herein.

           34.     Defendants infringed, and continue to infringe, at least Claim 1 of the ’154

  Patent in violation of 35 U.S.C. § 271(a).

           35.     Defendants’ infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

           36.     Defendants’ acts of making, using, importing, selling and offering for sale

  infringing products and services were without the permission, consent, authorization, or

  license of Finjan.

           37.     Defendants’ infringement includes the manufacture, use, offer for sale,

  sale, and importation of Defendants’ Accused Products.

           38.     As shown below, the Accused Products practice the patented invention of


                                                     9
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 10 of 16 PageID #: 20597




  the ’154 Patent and infringed, and continue to infringe, at least Claim 1 of the ’154 Patent

  because they comprise, include or utilize a system for protecting a computer from

  dynamically generated malicious content, comprising (1) a content processor for

  processing content received over a network, the content including a call to a first

  function, and the call including an input, and for invoking a second function with the

  input, only if a security computer indicates that such invocation is safe; (2) a transmitter

  for transmitting the input to the security computer for inspection, when the first function

  is invoked; and (3) a receiver for receiving an indicator from the security computer

  whether it is safe to invoke the second function with the input.

         39.     For example, as shown below, the Trustwave Secure Email Gateway

  includes or utilizes a system for protecting a computer from dynamically generated

  malicious content.




                                       Exhibit G
       (https://www.trustwave.com/en-us/services/technology/secure-email-gateway/)




                                           Exhibit G
         40.     The Trustwave Secure Email Gateway includes or utilizes a content

  processor (i) for processing content received over a network, the content including a call

  to a first function and the call including an input; and (ii) for invoking a second function

  with the input, only if a security computer indicates that such invocation is safe.




                                                   10
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 11 of 16 PageID #: 20598




                                      Exhibit H
     (https://www3.trustwave.com/software/MailMarshal_SMTP/SEG_BTM_FAQ.pdf)
         41.     The Trustwave Secure Email Gateway includes or utilizes a transmitter for

  transmitting the input to the security computer for inspection when the first function is
  invoked.




                                          Exhibit H




                                                  11
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 12 of 16 PageID #: 20599




                                          Exhibit H
         42.     The Trustwave Secure Email Gateway includes or utilizes a receiver for

  receiving an indicator from the security computer whether it is safe to invoke the second

  function with the input.




                                          Exhibit H




                                          Exhibit H




                                                 12
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 13 of 16 PageID #: 20600




                                           Exhibit H
         43.     To the extent the Accused Products used and/or use a system that includes

  modules, components or software owned by third parties, the Accused Products still

  infringe the ’154 Patent because Defendants are vicariously liable for the use of the

  patented system by controlling the entire system and deriving a benefit from the use of

  every element of the entire system.

         44.     Defendants’ infringement has damaged and continues to damage Finjan in

  an amount yet to be determined, of at least a reasonable royalty. Further, Defendants’

  infringement also caused and continues to cause irreparable harm for which there is no

  adequate remedy at law. Finjan, Finjan’s licensees, and Defendants all compete in the

  cybersecurity marketplace. Defendants’ continued infringement is severely impeding

  Finjan’s efforts to develop and provide competitive products and services in the

  cybersecurity marketplace. Defendants’ continued infringement is also eroding the value

  of the patent licenses Finjan has conferred to its licensees.

         45.     Defendants have been aware of Finjan’s patents, including the ’154 Patent,

  for years and continued their unauthorized infringing activity despite this knowledge. As

  discussed above, Finjan notified Trustwave and Singtel regarding Defendants’

  infringement of the ’154 Patent as early as November 2015. Even after being shown that

  their products infringe the ‘154 Patent, on information and belief, Defendants made no

  effort to avoid infringement. Instead, Defendants continued to incorporate their



                                                   13
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 14 of 16 PageID #: 20601




  infringing technology into their products and services, such as those identified in this

  Complaint. All of these actions demonstrate the Defendants’ disregard for Finjan’s

  patent rights. As such, Defendants acted recklessly, willfully, wantonly, and deliberately

  engaged in acts of infringement of the ’154 Patent, justifying an award to Finjan of

  increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under

  35 U.S.C. § 285.

     COUNT II: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,141,154

            46.   Finjan realleges and incorporates by reference the allegations of the

  preceding paragraphs of this Complaint as if fully set forth herein.

            47.   Defendants have indirectly infringed and continue to indirectly infringe—

  either by having induced or contributed to, and continuing to induce or contributing to the

  infringement of—at least Claim 1 of the ’154 Patent in violation of 35 U.S.C. § 271(b)

  for inducement of infringement and § 271(c) for contributory infringement.

            48.   Defendants indirectly infringe the ’154 Patent by instructing, directing

  and/or requiring others, including, but not limited to, its customers, users and developers

  to use or include some of the components of the system claims, either literally or under

  the doctrine of equivalents, of the ’154 Patent, where all components are included or

  utilized by Defendants or their customers, users, or developers, or some combination

  thereof.

            49.   Defendants knew or were willfully blind to the fact that they were

  inducing others, including customers, users, and developers, to infringe by practicing,

  either themselves or in conjunction with Defendants, one or more claims of the ’154

  Patent.

            50.   Defendants knowingly and actively aided and abetted the direct

  infringement of the ’154 Patent by instructing and encouraging its customers, users and

  developers to use the Accused Products, including the Trustwave Secure Email Gateway.

  Such instructions and encouragement include, but are not limited to, advising third parties


                                                   14
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 15 of 16 PageID #: 20602




  to use the Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ’154 Patent (e.g., through the use of the Trustwave

  Secure Email Gateway), advertising and promoting the use of the Accused Products in an

  infringing manner, and distributing guidelines and instructions to third parties on how to

  use the Accused Products in an infringing manner.

           51.   For example, Defendants provide customers, users and developers with

  case studies, e-books, datasheets, whitepapers, overviews, perspectives, tips and tricks,

  and other instructions advertising, promoting and encouraging the use of the Accused

  Products on its websites at trustwave.com and singtel.com (which redirects to

  trustwave.com). See e.g., Exhibit I

  (https://trustwave.azureedge.net/media/16574/secure-email-gateway-spe_letter-
  final.pdf?rnd=132260111910000000), Exhibit J

  (https://trustwave.azureedge.net/media/16425/secure-email-gateway-

  cloud.pdf?rnd=132180474070000000).

                                   PRAYER FOR RELIEF

           WHEREFORE, Finjan respectfully requests entry of judgment as follows:

           A.    Declaring that Defendants have infringed U.S. Patent No. 8,141,154,

  directly and indirectly, by way of inducement or contributory infringement, literally or

  under the doctrine of equivalents;

           B.    Declaring that Defendants and all affiliates, employees, agents, officers,

  directors, attorneys, successors and assigns and all those acting on behalf of or in active

  concert or participation with any of them, be enjoined from infringing U.S. Patent No.

  8,141,154 and from inducing the infringement of U.S. Patent No. 8,141,154, and for all

  further and proper injunctive relief pursuant to 35 U.S.C. § 283;

           C.    An award of such past damages, not less than a reasonable royalty, that is

  sufficient to fully compensate Finjan for Defendants’ infringement under 35 U.S.C.

  § 284;


                                                   15
Case 1:99-mc-09999 Document 303 Filed 03/16/20 Page 16 of 16 PageID #: 20603




         D.      A finding that Defendants’ infringement has been willful, wanton and

  deliberate, and that the damages against Defendants be increased up to treble on this basis

  or for any other basis in accordance with the law;

         E.      A finding that this case is “exceptional” and an award to Finjan of its costs

  and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

         F.      An accounting of all infringing sales and revenues, together with

  prejudgment and post-judgment interest from the first date of infringement of U.S. Patent

  No. 8,141,154; and

         G.      Such further and other relief as the Court may deem proper and just.
                              DEMAND FOR JURY TRIAL

     Finjan hereby demands a jury trial on all issues so triable.

                                                       Respectfully submitted,


                                                       /s/ Karen E. Keller
                                                       Karen E. Keller (No. 4489)
                                                       SHAW KELLER LLP
                                                       I.M. Pei Building
                                                       1105 North Market Street, 12th Floor
                                                       Wilmington, DE 19801
                                                       (302) 298-0700
                                                       kkeller@shawkeller.com
   OF COUNSEL:                                         Attorneys for Plaintiff Finjan, Inc.
   Bijal Vakil
   WHITE & CASE LLP
   3000 El Camino Real
   2 Palo Alto Square, Suite 900
   Palo Alto, CA 94306
   (650) 213-0300

   Dated: March 16, 2020




                                                  16
